DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 9/23/2021. 
Claims 1-10 are pending.
The previous rejections of the claims under 35 USC 112, 102, and 103 are maintained. 
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 112, Applicant argues that the use of a range and a preferred range is not indefinite under 35 USC 112. Applicant’s argument is not persuasive. In response, the two ranges render unclear whether the second range is required by the claim. If so then the narrow range should be recited. If not required by the claim, the added limitation is needless information which clouds the bound of the patent protection desired. 
With respect to the rejection under 35 USC 102-103, Applicant argues the cited art discloses a vacuum gas oil with blend of shale/tight oil when the blend has at least 30% tight oil and does not anticipate “a light tight oil and a conventional feedstock”.  Applicant’s argument is not persuasive. The claim recites “a feedstock comprising a light tight oil and at least one conventional feedstock” with the density of the feedstock (the blend) falling in the claimed range. The reference teaches a blended feedstock of tight oil with gas oil having an API density of 29º. See also table 1 with examples of VGO and shale/tight oil blends having a specific gravity from 0.8942-0.877. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of greater than 15%, and the claim also recites preferably greater than 20% by weight which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC §§ 102-103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MEDELLIN RIVERA (US 2019/0062641).
claims 1-4, MEDELLIN RIVERA teaches process for fluid catalytic cracking of a feedstock comprising at least 30% shale/tight oil and vacuum gas oil, e.g. a conventional feedstock, wherein the blended feedstock has an API density of 29º, i.e. a specific gravity of about 0.8816 (0052).
With respect to claim 5, in MEDELLIN RIVERA the tight oil API is 38.9 or 0.8304 (see feed API for 100% tight oil) (see Table 1 Feedstock 5, 100% shale).
	With respect to claims 6-7, MEDELLIN RIVERA teaches wherein the 30% distillation point of the shale/tight oil used in the blend is 247.4 C (see Table 1 Feedstock 5, 100% shale).
	With respect to claims 9-10, MEDELLIN RIVERA teaches wherein the catalyst includes a synthetic Faujasite Y zeolite, an active matrix which may be composed of gamma-alumina, silica-alumina or silicon oxide and kaolin (0031). The catalyst may include 20-60% of zeolite Y (0032) such as 38% USY zeolite (0083).  This anticipates the range of at least 15%. “The REY or REUSY zeolite is incorporated into an active matrix, the matrix or binder can be composed of synthetic or natural materials, among which are the gamma-alumina, silica-alumina and silicon oxide” (0033).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDELLIN RIVERA.
With respect to claim 8, MEDELLIN RIVERA teaches a fluid catalytic cracking process as described above with respect to claims 1-7 and 9-10. MEDELLIN RIVERA teaches wherein the operating conditions include a temperature in the range of 490-520C, which overlaps the claimed range of 500-700C, and a catalyst to oil ratio of 4.5-10, which falls within the ratio of between 2 and 20. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771